                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK

______________________________

UNITED STATES OF AMERICA,                                DECISION AND ORDER
                                                         17-CR-6017 CJS
vs.

RICHARD WILBERN,

                             Defendant.

______________________________


                                         INTRODUCTION

       The matter is now before the Court on Defendant’s motion, ECF No. 81, to exclude

DNA evidence and for a Daubert Hearing. For the reasons discussed below, the

application is denied in its entirety.

                                         BACKGROUND

       During the investigation of the August 12, 2003, incident at the Xerox Federal Credit

Union which is the subject the two counts contained in Indictment 17-CR-6017, forensic

swabs were taken from an umbrella allegedly left behind by the perpetrator of the crimes.

In that regard, the government intends to introduce at trial evidence that human

Deoxyribonucleic Acid (“DNA”), sufficient for testing, was obtained at two specific locations

on the umbrella. From each of these two locations, two separate swabs were taken by a

criminalist at the Monroe County Public Safety Laboratory (“MC Lab”). Swabs labeled as

8.1 and 8.2 were obtained from one location, described as the umbrella’s “external

wrap-around closure and button.” Swabs labeled as 8.3 and 8.4 were obtained from the

other location, described as the umbrella’s “lower latch mechanism” found on the interior
metal shaft of the umbrella. In subsequent testing, the MC Lab was able to detect human

DNA on Swabs 8.1 and 8.3, but, as to these swabs, no DNA profiles were able to be

developed. However, the two remaining swabs, 8.2 and 8.4, were allowed to dry and then

packaged and stored at the MC Lab pursuant to their preservation protocols, which

included maintenance in the Polymerase Chain Reaction (“PCR”) freezer.

       Thereafter, in 2011, armed with the knowledge that significant advances had been

made in the field of DNA profiling, the MC Lab sent Swabs 8.2 and 8.4 to New York City's

Office of the Chief Medical Examiner (“OCME”). Upon examining the swabs, OCME

confirmed the presence of human DNA on both swabs. OCME was able to quantify the

amount of DNA found at the locations - Swab 8.2 contained 88.2 picograms and Swab 8.4

contained 15.03 picograms. Given these amounts, the OCME utilized Low Copy Number

(“LCN”) DNA testing.1 Based upon the testing, the OCME determined that, as to Swab 8.2,

there was a mixture of DNA from at least two people. However, OCME was able to

develop a profile for the major contributor to that DNA sample. As to Swab 8.4, OCME

determined this to be the DNA of one person, and OCME was able to develop a profile for

that single source sample. OCME then concluded that the DNA profile of Swab 8.4 was

fully consistent with the profile developed for Swab 8.2. In other words, it was consistent

with being the same person. Reports relative to their conclusions were generated and both

DNA profiles were maintained in the records of OCME.


       1
        OCME utilized LCN testing as opposed to High Copy Number Testing (“HCN”) since the
samples in question were below 100 picograms. However, regardless of whether the testing is
HCN or LCN, the Polymerase Chain Reaction/Short Tandem Repeats methodology (PCR/STR)
is employed. See United States v. Morrow, 374 F. Supp. 2d 51, 61 (D.D.C. 2005) (collecting cases
and concluding that, “as a general matter, PCR/STR DNA testing meets the strictures of Daubert
and is admissible.”)

                                               2
       In 2016, OCME was asked to compare the profiles which it developed in 2011 with

respect to Swabs 8.4 and 8.2 to the DNA profile of Defendant, Richard Wilbern. As to

Swab 8.2, OCME concluded that the DNA profile of the major contributor matched the DNA

profile of Wilbern. According to OCME, the probability of finding that profile again in the

general population is approximately 1 in 6.8 trillion people. As to Swab 8.4, the single

source sample, OCME concluded that the profile was consistent with the DNA profile of

Wilbern. Even though a lower number of loci had been determined at the Swab 8.4

location (10 versus 15), OCME was able to conclude that the probability of finding that

match again in the general population was 1 in 138 million people.

       What Defendant challenges in his application is the use of LCN by OCME.

Defendant contends that, pursuant to Federal Rule of Evidence 702, the OCME results and

conclusions obtained and arrived at by the utilization of LCN should be excluded outright

or, at a minimum, that the Court should conduct a hearing pursuant to Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). What Defendant does not contest is the

PCR/STR methodology (see Fn. # 1, supra) or the use of the Forensic Statistical Tool

(referenced infra).

                                           LAW

As the Second Circuit explained:

       While the proponent of expert testimony has the burden of establishing by
       a preponderance of the evidence that the admissibility requirements of Rule
       702 are satisfied, see Daubert, 509 U.S. at 593 n. 10, 113 S. Ct. 2786, the
       district court is the ultimate “gatekeeper.” See Fed. R. Evid. 104(a); United
       States v. Cruz, 363 F.3d 187, 192 (2d Cir. 2004); see also Brooks v.
       Outboard Marine Corp., 234 F.3d 89, 91 (2d Cir. 2000) (rejecting argument
       that opposing expert testimony is necessary to trigger the district court’s
       obligation to analyze admissibility of expert testimony). The Federal Rules of


                                             3
      Evidence assign to it “the task of ensuring that an expert’s testimony both
      rests on a reliable foundation and is relevant to the task at hand.” Daubert,
      509 U.S. at 597, 113 S. Ct. 2786.

      In assessing reliability, “the district court should consider the indicia of
      reliability identified in Rule 702, namely, (1) that the testimony is grounded
      on sufficient facts or data; (2) that the testimony is the product of reliable
      principles and methods; and (3) that the witness has applied the principles
      and methods reliably to the facts of the case.” Amorgianos v. Nat'l R.R.
      Passenger Corp., 303 F.3d 256, 265 (2d Cir. 2002) (internal quotation marks
      omitted). But these criteria are not exhaustive. See Wills v. Amerada Hess
      Corp., 379 F.3d 32, 48 (2d Cir. 2004). Daubert enumerated a list of
      additional factors bearing on reliability that district courts may consider:
      (1) whether a theory or technique has been or can be tested; (2) “whether
      the theory or technique has been subjected to peer review and publication;”
      (3) the technique's “known or potential rate of error” and “the existence and
      maintenance of standards controlling the technique's operation;” and (4)
      whether a particular technique or theory has gained general acceptance in
      the relevant scientific community. See Daubert, 509 U.S. at 593–94, 113 S.
      Ct. 2786.

      “Daubert’s list of specific factors,” however, “neither necessarily nor
      exclusively applies to all experts or in every case.” Kumho Tire, 526 U.S. at
      141, 119 S. Ct. 1167. Rather, the district court's inquiry into the reliability of
      expert testimony under Rule 702 is a “flexible one.” Daubert, 509 U.S. at
      594, 113 S. Ct. 2786. Accordingly, “the law grants a district court the same
      broad latitude when it decides how to determine reliability as it enjoys in
      respect to its ultimate reliability determination.” Kumho Tire, 526 U.S. at 142,
      119 S. Ct. 1167. Yet while the district court's discretion is considerable, it is
      not unfettered: It does not permit the district court “to perform the
      [gatekeeping] function inadequately.” Id. at 158–59, 119 S. Ct. 1167 (Scalia,
      J., concurring) (noting that the majority opinion “makes clear that the
      discretion it endorses—trial-court discretion in choosing the manner of
      testing expert reliability—is not discretion to abandon the gatekeeping
      function”).

United States v. Williams, 506 F.3d 151, 160–61 (2d Cir. 2007). A district court’s

gatekeeping function under Daubert is meant “to ensure that the courtroom door remains

closed to junk science.” Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 267 (2d

Cir. 2002). In summary, Federal Rule of Evidence 702 requires the district court to ensure



                                              4
“that an expert’s testimony both rests on a reliable foundation and is relevant to the task

at hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. at 597.

       Moreover,

       While the gatekeeping function requires the district court to ascertain the
       reliability an expert’s methodology, it does not necessarily require that a
       separate hearing be held in order to do so. See [Kumho Tire Company, LTD]
       at 152, 119 S. Ct. 1167 (district courts possess “latitude in deciding how to
       test an expert's reliability, and to decide whether or when special briefing or
       other proceedings are needed to investigate reliability”); see also United
       States v. Alatorre, 222 F.3d 1098, 1102 (9th Cir. 2000) (“Nowhere . . . does
       the Supreme Court mandate the form that the inquiry into . . . reliability must
       take....”).

United States v. Williams, 506 F.3d at 161. In addition,

       “a slight modification of an otherwise reliable method will not render an
       expert's opinion per se inadmissible”—a “judge should only exclude the
       evidence if the flaw is large enough that the expert lacks ‘good grounds’ for
       his or her conclusions.” [U.S. v. Amorgianos, 303 F.3d at 267. (internal
       quotations marks omitted). Instead, “[v]igorous cross-examination,
       presentation of contrary evidence, and careful instruction on the burden of
       proof are the traditional and appropriate means of attacking shaky but
       admissible evidence.” Daubert, 509 U.S. at 596, 113 S. Ct. 2786.

United States v. Morgan, 675 F. App’x 53, 54–56 (2d Cir.), cert. denied, 138 S. Ct. 176

(2017).

                                          ANALYSIS

       To begin with, the government has argued that, apart from its other submissions,

Defendant’s application to exclude LCN DNA test results and for a Daubert hearing should

be denied based solely upon the holding in United States v. Morgan, supra. In that decision,

the Second Circuit held that the district court did not abuse its discretion in finding, after an

extensive Daubert hearing, that expert testimony regarding the results of LCN DNA testing

were admissible. In that regard, the government maintains, that since the same forensic


                                               5
laboratory, OCME, and same expert, Dr. Craig O’Connor, were involved in Morgan as are

involved here, this Court could and should summarily deny Defendant’s motion in its

entirety.

       However, Defendant counters, pointing to the following language in Morgan:

       We express no opinion on the propriety of admitting the results of LCN testing
       in other cases and note that OCME is discontinuing its use of LCN testing in
       favor of newer technology that produces reliable results in most of the
       sensitivity range for which it previously employed LCN testing. See Timothy
       D. Kupferschmid, NYC Office of the Chief Medical Examiner, Department of
       Forensic Biology is Implementing New Technologies—a New STR Kit a New
       STR Analysis Software and a New Probabilistic Genotyping Software 2 (Sept.
       19, 2016).

Id. at 56. This language appears to be consistent with the Second Circuit’s caution in United

States v. Williams, supra, a case involving an expert in ballistics:

       We do not wish this opinion to be taken as saying that any proffered ballistic
       expert should be routinely admitted. Daubert did make plain that Rule 702
       embodies a more liberal standard of admissibility for expert opinions than did
       Frye v. United States, 293 F. 1013, 1014 (D.C.Cir.1923). See Daubert, 509
       U.S. at 588, 113 S. Ct. 2786 (holding that the Frye test of general acceptance
       in the scientific community was superceded by the Federal Rules); see also
       Amorgianos, 303 F.3d at 265 (observing departure, under Federal Rule, from
       the Frye standard). But this shift to a more permissive approach to expert
       testimony did not abrogate the district court's gatekeeping function. Nimely v.
       City of New York, 414 F.3d 381, 396 (2d Cir. 2005).

United States v. Williams, 506 F. 3d at 161-162. What the Court takes away from Morgan

and Williams is the implication by the Second Circuit that a district court, to discharge its

gatekeeping function under Daubert, cannot adopt, without explanation, admissibility

determinations by other courts without any analysis on its own. However, it appears

reasonable to conclude, as New York courts have, that rulings in other court proceedings

may properly be considered as an aid in determining the admissibility of proffered expert



                                              6
testimony and in denying a pretrial hearing. See People v. Gonzalez, 155 A.D. 3d 507 (N.Y.

App. Div. 2017), leave to appeal denied, 31 N.Y. 3d 1115 (2018); People v. Foster-Bey, 158

A.D. 3d 641 (N.Y. App. Div. 2018), leave to appeal granted, 32 N.Y.3d 937 (2018).

       In any event, the Court has considered much more than just an unanalyzed, rote

reliance on prior court decisions in discharging its gatekeeping responsibilities with respect

to Defendant’s application. To be more specific, in making its determination on Defendant’s

application to exclude LCN DNA evidence and for a Daubert hearing on whether such

evidences comports with Federal Rule of Evidence 702, the Court has considered all of the

following:

       First Motion to Exclude Evidence and Order Daubert Hearing by Defendant, ECF No.
       81, which includes the following:

              Notice of Motion by Anne Burger, dated July 31, 2018

              Affirmation of Anne Burger, dated July 31, 2018

              Exhibit A - Affidavit of Tina Delgado United States v. MacDonald, Biometrics
              Analysis Section DNA Technical Leader of the FBI Laboratory

              Exhibit B - FBI Laboratory DNA Casework (DCU) Case Acceptance

              Exhibit C - Government's Response to Motion for Additional DNA Testing in
              United States of America v. Jeffrey R. MacDonald, Eastern District of North
              Carolina, Western Division

              Exhibit D - Declaration of Allan Jamieson in connection with United States v.
              Johnny Morgan, 12-CR-223 (S.D.N.Y. 2013)

              Exhibit E - Publication by Bruce Budowle, Low Copy Number Typing Still
              Lacks Robustness and Reliability, Publication Date: 2010

              Exhibit F - Review by Bruce Budowle, Validity of Low Copy Number Typing
              and Applications to Forensic Science

              Exhibit G - User Guide - AmpFISTR Identifiler PCR Amplification Kit


                                              7
      Exhibit H - People v. Peaks and Collins, Indictment No. 7689/2010 and
      8077/2010, Transcript excerpt of Dr. Chakraborty

      Exhibit I - State of New York Office of the Inspector General - Investigation
      into the New York City Office of Chief Medical Examiner: Department of
      Forensic Biology, December 2013, Catherine Leahy Scott, Inspector General

Response in Opposition by USA as to Richard Leon Wilbern re [81] First MOTION
to Exclude Evidence and Order Daubert Hearing, ECF No. 84, including the
following:

      Exhibit 1 - Report of Dr. Craig O'Connor, Officer of the Chief Medical
      Examiner, New York, NY

      Exhibit 2 - Forensic Science Communications - Quality Assurance Standards
      for Forensic DNA Testing Laboratories

      Exhibit 3 - By a Scintilla of Evidence: The Issues Involved in the Admissibility
      of Low Copy

      Exhibit 4 - Forensic Science International: Genetics -Validation of a DNA
      mixture statistics tool incorporating allelic drop-out and drop-in

      Exhibit 5 - Transcript excerpt US v. Johnny Morgan, 12-CR-223, (testimony
      of Dr. Craig O'Connor)

      Exhibit 6 - Transcript excerpts US v. Johnny Morgan, 12-CR-223, (testimony
      of Dr. Jamieson)

      Exhibit 7 - Validation of Testing and Interpretation Protocols for Low Template
      DNA Samples Using AmpFESTR Identifier

      Exhibit 8 - FBI Forensic Science Communications - July 2004 - Revised
      Validation Guidelines

      Exhibit 9 - Scientific Working Group on DNA Analysis Methods Validation
      Guidelines for DNA Analysis Methods

      Exhibit 10 - Letter dated 10/6/05 to Chauncey Parker, Chair, NYS
      Commission on Forensic Science from John Ballantyne, Ph.D.

      Exhibit 11 - Letter dated 12/15/05 to Mechthild Prinz, Ph.D., Director, NYC
      Office of the Chief Medical Examiner from John W. Hicks, Director, Office of
      Forensic Services


                                      8
Exhibit 12 - State of New Jersey v. Daniel Rochat, Indictment No.
13-07-01002-I, Order and Opinion re hearing for admissibility of LCN DNA
evidence

Exhibit 13 - People v. Megnath, 27 Misc.3d 405 (2010)

            People v. Garcia, 39 Misc.3d 482 (2013)

            People v. Gonzalez, 155 A.D.3d 507 (2017)

            People v. Gonzalez, Indictment No. 954/13, Decision and Order

            People v. Tribble, Indictment No. 2523/2007, Decision and
            Order

            People v. Gordon, Indictment No. 2686/2011, Order

            People v. Atkins and Cherry, Indictment No. 475/08, Decision
            and Order

            People v. Gordon, Indictment No. 606/14,
            Decision on Defense Counsel's Motion to Preclude DNA
            Evidence

            People v. Williams, Indictment No. 3445/2008, Decision and
            Order

            People v. Gibson, Indictment No. 85N/12, Decision and Order
            Granting Severance

            People v. Enriquez, Indictment No. 5335/08, Decision and
            Order

            People v. Horne, Indictment No. 1647/15, Decision and Order

            People v. Perez-Colon, Indictment No. 219/2013, Decision and
            Order

            People v. James, Indictment No. 81/2013, Decision and Order

            Phillips v. State, 226 Md.App. 1, 126 A.3d 739 (2015)

            People v. Foster-Bey, 158 A.D.3d 641 (2018)



                            9
                   People v. Collins, 49 Misc.3d 595 (2015)

      Exhibit 14 - NYS DNA Subcommittee of the Commission of Forensic Science
      letter dated 6/2/14 to Michael Green, Executive Deputy
      Commissioner

      Exhibit 15 - NYS DNA Subcommittee of the Commission of Forensic Science
      letter dated 9/16/14 to Michael Green, Executive Deputy
      Commissioner

      Exhibit 16 - Letter dated 9/1/2017, from the Legal Aid Society and Federal
      Defenders of New York to Hon. Catherine Leahy-Scott regarding
      malfeasance

      Exhibit 17 - NYS DNA Subcommittee of the Commission of Forensic Science
      letter dated 12/4/17 to Michael Green, Executive Deputy Commissioner

      Exhibit 18 - ANSI-ASQ National Accreditation Board letter dated 1/16/18 to
      Timothy Kupferschmid, NYC Office of Chief Medical Examiner regarding
      complaint

      Exhibit 19 - US v. Morgan, Defendant’s memo of law in support of motion in
      limine

      Exhibit 20 - US v. Morgan, Government’s memo of law in opposition of motion
      in limine

      Exhibit 21 - US v. Morgan, transcript of oral argument of motion in limine

      Exhibit 22 - NYS Office of Chief Medical Examiner Lab Report dated 8/31/16

      Exhibit 23 - NYS Office of Chief Medical Examiner Lab Report dated 9/1/16

      Exhibit 24 - US v. Wilbern, transcript of hearing dated 6/22/18 regarding
      conflict in representation

Defendant’s Response Relating to Daubert Hearing Request, ECF No. 139, which
includes the following:

      Exhibit A - Report by Dr. Angela van Daal dated December 14, 2018, in
      response to Dr. Craig O’Connor

      Exhibit B - Declaration of Dr. Zoran Budimlija

      Exhibit C - Email from Mitchell Holland to Timothy Kupferschmid regarding

                                    10
              LCN Statement

              Exhibit D - Forensic Biology - Identifiler 28/31 Profile Generation Table

       Government’s Response to Defendant’s Supplemental Submissions, ECF No. 141.

       Government’s Memorandum in Response to Defendant’s Argument re Bode
       Technology and Dr. O’Connor, ECF No. 146, which includes the following:

              Exhibit 1 - BODE Technology Forensic Case Report dated June 17, 2019

              Exhibit 2 - Email dated August 19, 2019, to Doug Gregory from Lyndsey
              Sanny, BODE Technology

              Exhibit 3 - Transcript of conversation between Mike Green and Barry Scheck
              October 24, 2014, of discussion re LCN validation by NYC OCME

              Exhibit 4 - Stajic v. The City of New York et al Transcript of November 4, 2016
              deposition of Eugene Lien

              Exhibit 5 - Deposition of deposition of Craig O’Connor, Ph.D., dated March
              20, 2017

              Exhibit 6 - Stajic v. The City of New York et al, Report of Dr. Craig O’Connor

              Exhibit 7 - Letter dated February 20, 2018, from Catherine Leahy-Scott,
              Inspector General, to Michael Green, Executive Deputy Commissioner, NYS
              Division of Criminal Justice Services

              Exhibit 8 - Letter dated January 16, 2018, to Timothy Kupferschmid, NYC
              Office of Chief Medical Examiner from Pamela L. Sale, VP, Forensics,
              ANSI-ASQ National Accreditation Board re unfounded allegations and closing
              complaint.

       With respect to prior case law on the admissibility of LCN DNA test results generated

by OCME, the Court focused on, carefully read, and considered three very well reasoned

decisions arrived at after extensive hearings. The first is the lower court decision in United

States v. Morgan, 53 F. Supp 3d 732, aff’d 675 Fed. Appx. 53 (2017) in which District Court

Judge Victor Marrero determined that the OCME LCN DNA test results at issue in that case

satisfied the Daubert/Rule 702 requirements for admissibility. The second is the New York

                                             11
Supreme Court case of People v. Megnath, 27 Misc. 3d 405 (N.Y. Sup. Ct. 2010) in which

New York State Supreme Court Justice Robert Hanophy found that the OCME LCN DNA

test results at issue in that case satisfied the more stringent Frye requirements for

admissibility.2 The third case is State of New Jersey v. Daniel Rochat (Indictment No.

13-07-01002-I, included as Exhibit # 12 to the government’s Response in Opposition by

USA as to Richard Leon Wilbern re [81] First MOTION to Exclude Evidence and Order

Daubert Hearing, ECF No. 84), in which Judge Margaret Foti of the Superior Court of New

Jersey Law Division-Criminal Part County of Bergen also determined that OCME LCN DNA

test results met the Frye requirements for admissibility.

       In Morgan, Judge Marrero, after describing in great detail the specifics of LCN DNA

testing and the history of OCME’s involvement in such testing, including its accreditation

and approval for LCN DNA testing by the American Society of Crime Laboratory

Directors/Laboratory Accreditation Board and the DNA Subcommittee of the New York

Commission on Forensic Science, found that “OCME’s LCN DNA test results and analysis

at issue in this case are admissible under the standards set forth in Daubert and Federal

Rule of Evidence 702.” United States v. Morgan, 53 F. Supp. 3d 732 at 740. In so doing,

Judge Marrero found that OCME’s validation studies were adequate, that the size (14.15

pico grams) and quality of the DNA sample were sufficient, and that interpretation protocols

used by OCME were reliable. He also rejected the defendant’s argument that

representations that OCME officials made during the approval process for LCN DNA testing



       2
        “Daubert did make plain that Rule 702 embodies a more liberal standard of admissibility
for expert opinions than did Frye v. United States, 293 F. 1013, 1014 (D.C. Cir.1923).” United
States v. Williams, 506 F. 3d at 161.

                                              12
       were invalid, finding that:

      [B]ased on the Commission and DNA Subcommittee’s actions described in
      correspondence on the record, that OCME was approved to perform LCN
      testing on the sample here. In response to question one, the DNA
      Subcommittee determined that there is no lower limit below which LCN testing
      cannot be performed, though it declined to determine whether there is a lower
      limit below which OCME could not test based on OCME’s validation studies
      and protocols. (See Letter from Morgan dated June 2, 2014, Dkt. No. 132.)
      Notably, the Commission's approval in 2005 did not provide a lower limit for
      OCME’s LCN testing. (Gov.’s Mem., Ex. 3.) This fact, combined with the DNA
      Subcommittee’s finding that generally there is no limit below which LCN
      testing cannot be done, indicates to the Court that OCME was permitted to
      perform the test in question.

      Further, the Court is persuaded that OCME’s representations in 2005 and
      2006 regarding a 20 pg threshold do not signal that any testing OCME
      performed below 20 pg is unreliable. In response to the second question
      above, members of the DNA Subcommittee during the summer of 2014
      visited OCME and analyzed its standard operating procedures, protocols, and
      validations to determine whether any changes had occurred that would
      require further validation. See 9–5–2014 DNA Subcommittee Meeting, New
      York State Criminal Justice Services, http://www.
      criminaljustice.ny.gov/pio/openmeetings.htm (last visited Sept. 29, 2014).
      Despite its members’ awareness that OCME was performing LCN testing on
      samples smaller than 20 pg, the DNA Subcommittee found that no
      substantive changes had occurred to OCME’s standard operating procedures
      for LCN testing since the Subcommittee's approval in 2005. Id. Thus, the DNA
      Subcommittee did not express a view that the testing of samples smaller than
      20 pg required OCME to perform further validation. OCME's representations
      to the Commission and the DNA Subcommittee that it would not test samples
      containing less than 20 pg are beside the point. Given the DNA
      Subcommittee’s ratification of OCME’s ability to perform LCN testing below
      20 pg, the Court agrees that OCME’s representations in 2005 and 2006 do
      not, in and of themselves, indicate that OCME's testing of samples smaller
      than 20 pg are unreliable.

Id. at 746–47.

      In Megnath, Judge Hanophy stated that:

      LCN DNA profiling as conducted by the OCME is not a novel scientific
      technique.

      DNA testing in the forensic community has been generally accepted as

                                           13
       reliable for many years. It has also been found to be admissible under the
       Frye standard in New York courts for over 20 years. (See People v Wesley,
       supra.) The analysis that is utilized in HCN DNA testing and which has been
       admitted nationally in our courts for years is basically the same type of DNA
       testing that is used when LCN DNA testing is performed by the OCME.

People v. Megnath, 27 Misc. 3d at 412. Additionally, regarding a concern that there is a

greater likelihood of stochasitic effects due to the more sensitive nature of LCN testing,

Judge Hanophy wrote:

       Since forensic scientists have long been familiar with the scientific issues or
       phenomena that arise in both HCN and LCN DNA testing, forensic scientists,
       including the OCME, have created interpretation protocols to account for
       these phenomena when they occur in both HCN and LCN DNA testing. While
       these phenomena might appear more frequently in LCN DNA typing, the
       OCME has implemented interpretation protocols to compensate for these
       occurrences. The interpretation protocols that were developed by the OCME
       to compensate for the scientific phenomena were formulated by the OCME
       based upon its extensive validation studies regarding LCN DNA testing.

Id. at 410. Finally, Judge Hanophy concluded:

       Therefore, in addition to the court finding that the People have met their
       burden of establishing that LCN DNA testing as conducted by the OCME is
       generally accepted as reliable in the forensic scientific community under the
       standard enunciated in Frye, the court also finds that the People have shown
       that LCN DNA testing as performed by the OCME is not a novel scientific
       procedure within the scope of the Frye doctrine.

Id. at 413. With respect to LCN DNA testing by OCME, other New York courts followed suit,

finding the results admissible under the Frye standard. See People v. Gonzalez, 155 A.D.

3d 507 (N.Y. App. Div. 2017), leave to appeal denied, 31 N.Y. 3d 1115 (2018); People v.

Foster-Bey, 158 A.D. 3d 641 (N.Y. App. Div. 2018), leave to appeal granted, 32 N.Y. 3d 937

(2018); People v. Gibson, 163 A.D. 3d 586 (N.Y. App. Div. 2018); and People v. Garcia, 39

Misc. 3d 482 (N.Y. Sup. Ct. 2013). It is true that in People v. Collins, 49 Misc. 3d 595 (N.Y.

Sup. Ct. 2015), Kings County Supreme Court disagreed that LCN DNA testing met the Frye


                                             14
standard, but as the Eastern District of New York observed:

      The decision in Collins appears to be an “outlier among the forensic DNA
      software program cases in New York.” People v. Bullard-Daniel, 42 N.Y.S.3d
      714, 724 (Cty. Ct. 2016). At the time Collins was decided, other trial courts
      had already ruled that the techniques at issue were generally accepted within
      the forensic DNA community. Id.; see also People v. Garcia, 963 N.Y.S.2d
      517, 523 (Sup. Ct. 2013) (holding that OCME’s use of LCN and FST were not
      novel techniques requiring a Frye hearing and that both were generally
      accepted in the scientific community); People v. Megnath, 898 N.Y.S.2d 408,
      415 (Sup. Ct. 2010) (same).

      The Collins decision has since been criticized by at least two other trial courts.
      See People v. Carter, 50 Misc.3d 1210(A) (N.Y. Sup. Ct. 2016) (finding “a
      possible lack of objectivity guiding the testimony of several of the defense
      experts in Collins” and holding that the Collins court gave insufficient weight
      to the recommendation of the DNA Subcommittee of the New York State
      Commission on Forensic Science approving FST); see also Bullard-Daniel,
      42 N.Y.S.3d at 724 (noting that the court’s role “is simply to determine
      whether the scientific principles behind [a technique] are accepted generally
      in the relevant scientific community ... [it] does not mean that there must be”
      unanimity within the scientific community.

Sullivan v. William Lee, No. 10-CV-425 (CBA), 2017 WL 3634598 at *10–11 (E.D.N.Y. Aug.

22, 2017), appeal dismissed sub nom., Sullivan v. Lee, No. 17-2768, 2017 WL 8159197 (2d

Cir. Dec. 21, 2017).

      In Rochat, the New Jersey case, Judge Foti, after a lengthy Frye hearing found, in

a well reasoned 46 page decision, that, with respect to LCN DNA test results generated by

OCME:

      the state has met its burden under the Frye standard and clearly established
      that the LCN DNA testing technique and the FST is generally accepted in the
      relevant scientific community and therefore, admissible.

Id. at 46. In her decision, Judge Foti, “mindful of the concerns of the defense regarding

contamination, and stochastic effects,” concluded that “concerns have been addressed by

the OCME in their procedures and testing methods, validated by OCME, and the testing


                                             15
methods have been approved by the DNA Subcommittee.” Id. at 44. Judge Foti further

observed that “the LCN DNA technique has been utilized in post-conviction innocence

project cases to exonerate defendants. It cannot be credibly argued (as Dr. Coyle seems

to maintain) that LCN DNA results are reliable to rule suspects out, but not to implicate

suspects.” Id.

       With respect to the New York case law, in his most recent submission, ECF No. 139,

Defendant takes the government to task for relying on People v. Foster-Bey, supra, and

People v. Williams, supra, in support of its position as to the reliability of LCN DNA testing

without disclosing that both cases are on appeal. (“It is troubling that, when the government

offered Foster-Bey in support of its position, it did not alert this Court to the New York State

Court of Appeals’ expressed interest in reviewing the lower court’s decision regarding the

reliability of the OCME’s LCN DNA testing.” Response Relating to Daubert Request, ECF

No. 139.) (“The government relies on People v. Williams, cited as case number 3445/2008

from Bronx County Supreme Court. Yet again, the government neglected to advise this

Court that the New York State Court of Appeals has granted leave to appeal in the Williams

case.” Response Relating to Daubert Request, ECF No. 139.) However, the Court has no

reason to believe that the failure by the government to do so, while perhaps somewhat

careless, was either intentional or especially significant. As to the latter point, the crux of

both appeals seems to be that the lower court erred in the manner in which it purportedly

discharged its Frye obligation. The appellant’s brief in Foster-Bey, APL-2018-00157, is

critical of the trial court for denying the defendant’s motion to preclude “DNA testing and

probability evidence” because it adopted “without explanation, the rationale of two trial court



                                              16
decisions of coordinate jurisdiction, even though neither court had conducted a Frye inquiry

into FST.” Brief for Defendant-Appellant, December 20, 2018, pp. 2, 3 & 5.” In Williams, the

appellant objects to the finding of the lower court reached without holding its own Frye

hearing and based only upon People v. Megnath, supra, that LCN DNA evidence was not

novel but rather generally accepted. In that regard, significantly, the appellant included in

his brief the following:

          While a hearing is not mandatory to meet the general acceptance standard,
          at least one exacting inquiry, involving some combination of evidence
          consisting of expert opinion testimony, scientific literature, court decisions, or
          law review review articles demonstrating that the technique is generally
          accepted is necessary Wesley, 83 N.Y. 2d at 437 (Kaye, C.J.), concurring;
          People v. LeGrand, 8 N.Y. 3d 439, 455 (2007); Lahey v. Kelly, 71 N.Y. 2d
          135, 144 (1987); Forte, N.Y. at 206.

APL-2018-00151, Defendant-Appellant's Brief, December 21, 2018, pp. 2 & 4. In this case,

the Forensic Statistical Tool (“FST”), is not at issue and the Court obviously has much more

before it than just the Megnath analysis. Further, Defendant in his Response Relating to

Daubert Request, ECF No. 139, points the Court to the New York case of People v.

Herskovic, 165 A.D.3d 835 (N.Y. App. Div. 2018) in further support that the government’s

reliance on New York case law is misplaced. However, the holding of that case was not that

the introduction of the results of the analysis of the DNA sample at issue was error, but

rather:

          Under the circumstances of this case, including the complainant’s inability to
          positively identify any of his attackers, the varying accounts regarding the
          incident, and the DNA evidence, which was less than convincing, we find that
          the evidence, when properly weighed, did not establish the defendant’s guilt
          beyond a reasonable doubt.

Herskovic, 165 A.D.3d at 837.



                                                 17
      Beyond the guidance offered by the case law discussed above, the Court, as

indicated, has reviewed and considered the submissions of the government and Defendant

as previously detailed. The Court finds especially significant Exhibit Nos. 16 and 17

attached to the Response in Opposition by USA as to Richard Leon Wilbern re [81] First

Motion to Exclude Evidence and Order Daubert Hearing, ECF No. 84. Exhibit No.16 is a

letter, dated September 1, 2017, that was sent by the New York City Legal Aid Society and

the Federal Defenders of New York to the then New York State Inspector General,

Catherine Leahy Scott. That correspondence, which was sent after the Second Circuit

decision in Morgan, supra, was handed down on January 17, 2017, included the following:

      Finally, in a separate instance, OCME employees made false statements to
      members of the Commission of Forensic Science about the validation of the
      Low Copy number (LCN) testing methodology. These statements were made
      to the Commission during its hearing on October 24, 2014 where members
      were exercising their duty of oversight of the OCME’s DNA testing
      methodologies pursuant to Exec. Law § 995-b. Commission members were
      concerned that LCN testing was being used in casework in instances that did
      not meet the criteria for which it had been validated and approved by the
      Commission. Specifically, in the case of U.S. v. Morgan, the OCME reported
      a positive identification in a mixed, degraded sample that contained only 14
      picograms of total DNA with at least three contributors. Yet the OCME had
      not completed any validation experiments with LCN on three person mixtures
      containing less than 25 picograms of total DNA. In short, the OCME
      exceeded the limits of the study they used to develop LCN and to test its
      reliability, all in violation of the guidelines of the forensic science community.
      The OCME’s response to the Commission inquiry, given by the Deputy
      Director of Forensic Biology, Eugene Lien, was fundamentally misleading.

                                            *****

      Low Copy Number (LCN) testing (or what the OCME refers to as “high
      sensitivity” testing) refers to the testing and analysis of very small amounts of
      DNA, often involving special techniques to increase the sensitivity of the test.
      LCN results are characterized by stochastic, or random, effects which
      radically affect their interpretation. The use of LCN testing in forensic
      casework is controversial and many leaders in the field of forensics believe
      it is unreliable.

                                             18
Until January of this year, the OCME was the only public forensic laboratory
in the United States employing LCN typing methodologies for use in court in
a criminal case. When it moved to a new testing kit in January 2017, the
OCME abandoned the LCN methodology and determined that the lower
threshold for suitability for DNA testing is 37.5 picograms with that new kit.

The Legal Aid Society has challenged the validation and reliability of the LCN
and FST methods from the inception of their use. LCN and FST were
in-house methodologies developed by OCME scientists. OCME leadership
viewed its LCN and FST procedures as a prestigious, pioneering effort. From
2006 through 2016 OCME was the only public laboratory in the United States
that utilized LCN testing in criminal cases. There were a series of Frye
hearings held that eventually culminated in the Collins-Peaks case in front of
Judge Mark Dwyer in Brooklyn (Judge Dwyer now sits in Manhattan, where,
for years, he was the widely respected Chief of Appeals at the New York
County District Attorney’s Office). Judge Dwyer ruled, after an extensive
testimony and briefings, that both LCN and FST were not generally accepted
as reliable by the relevant scientific communities. As part of the argument in
Collins-Peaks, and in prior Frye hearings, district attorneys throughout the
city, OCME lawyers, and OCME scientists claimed that the approval by the
DNA Subcommittee of the New York Forensic Science Commission and the
full Commission of LCN and FST constituted proof, by itself, that the
methodologies were generally accepted as reliable. Similar arguments were
made in federal court at a fiercely litigated Daubert hearing and a trial, U.S.
v. Morgan, 53 F. Supp. 3d 732 (S.D.N.Y. 2014), aff'd, 675 F.App’x 53, 55 (2d
Cir. 2017) and more recently in U.S. v. Johnson, 15 cr 565 (VEC).

The OCME developed its own LCN methodology which included changes in
some of the testing steps and the interpretation of the results. Some of the
most well-regarded forensic scientists in the world testified at an admissibility
hearing in People v. Collins that the OCME's methodology is unreliable.

One such change occurs in one step of the testing process called PCR
(Polymerase Chain Reaction.) PCR is a process which makes millions of
copies of a particular sequence of DNA so that it can be detected and
analyzed – in short, a molecular Xerox machine. OCME used kits
manufactured by Applied Biosystems, Inc., which is one of the leading
manufacturers of machinery in the industry. Applied Biosystems has
validated the parameters of the use of their product at 28 cycles of PCR
amplification. But the OCME used the kit at 31 cycles. Thus, OCME used the
kit outside of the range for which it was intended by the manufacturer. With
each cycle, the DNA is copied exponentially. This is significant because
pieces of DNA not associated with the crime scene sample, e.g.,
contamination and background trace amounts of DNA that have been left long
before any defendant or witness potentially touched an item become

                                       19
amplified with this increased sensitivity, thus appearing probative when they
are not.

OCME's LCN methodology of testing very small amounts of DNA generated
profiles that may have been incomplete due to missing alleles which are
contaminated with alleles from donors not connected to the evidence, and
contain other artifacts that look like real pieces of DNA (alleles) but are not.
The following are the well-known products of LCN typing and were described
in 2001 in a seminal paper by one of the world's leading forensic scientists,
Dr. Bruce Budlowle. Dr. Budlowle, then a senior scientist at the FBI
Laboratory Division took the position that LCN typing should not be used in
criminal cases for presentation in court and later testified to this in Collins.
These affects are categorized as:

         •Contamination/Drop-In. Drop-in is contamination. Drop-in
       occurs when the testing detects pieces of DNA that are not part
       of the crime scene sample but become part of the test results.
       This is greatly exacerbated with increased PCR cycles which
       increase the sensitivity of the test, therefore picking up
       contaminants.

        •Increase in Peak Height Imbalance. With LCN testing, peak
       height imbalance is increased, which can result in variations of
       the heights of peaks (alleles) belonging to one contributor and
       lead to the misrepresentation of the evidence. For example, the
       heights of peaks are used in trying to separate out an
       individual’s profile. In a mixture, where there are peaks, or
       alleles from more than one person, an analyst will look for
       similarity in the height of the peaks in trying to determine
       whether they came from the same individual.

        •Increase in Allele Drop-Out. With LCN DNA testing, there is an
       increased chance of allelic “drop-out.” Drop-out, which is an
       extreme form of peak height imbalance, occurs when a piece of
       DNA is not detected by the testing because the quantity of
       DNA being tested is so small. Thus, pieces of DNA that belong
       to the DNA profile of a contributor to a sample are literally
       missing.

        •Increase in Stutter Artifacts. LCN (31-cycle) PCR testing often
       causes an increase in the height of stutter artifacts. “Stutter” is
       the name for the product of a “mistake” in the PCR process:
       that is, when the DNA strand being copied during PCR slips and
       bulges, and therefore appears to be a DNA peak on a printed
       electropherogram to be interpreted by an analyst. Stutter is an

                                       20
       artifact, not a real piece of DNA, although it looks like a piece of
       DNA (a peak on a electropherogram). Stutter is a well-known
       phenomenon even in conventional DNA testing and is usually
       recognized in routine testing because it is only a certain
       percentage of height of the real piece of DNA next to it. Stutter
       phenomena, however, are problematic with LCN testing
       because the height of stutter increases proportionally to a true
       allele (real piece of DNA) and is therefore difficult to identify as
       an artifact as opposed to a real allele. This increased challenge
       complicates interpretation of an electropherogram, making
       results less reliable.

These stochastic effects complicate the interpretation of the testing results
that appear on the electropherogram and increase the chance of error.
Stochastic effects are especially problematic with DNA mixtures, which are
already challenging to interpret.

LCN testing methods have been, and continue to be, the subject of vigorous
debate and disagreement within the forensic DNA scientific community,
precisely because of the potential for unreliable, irreproducible and skewed
results. As one text put it, “it is fair to say that LCN typing is the subject of
great dispute among some the leading lights of the forensic community.”

Given that LCN testing involved using lower initial sample sizes than standard
DNA testing, making it extremely controversial, the OCME conducted studies
to determine under what circumstances they could use LCN to make accurate
identifications. In U.S. v. Morgan, the OCME reported a positive identification
on a touched sample with only 14 picograms of total DNA. The sample was
composed of at least three contributors to the sample. The sample was also
degraded, meaning its condition was not optimal for analysis.

At issue in the trial was whether or not the OCME could accurately make an
identification with such a small sample size and with so many contributors.
The OCME had conducted no validation studies that could confirm the
accuracy of LCN testing under circumstances akin to those in the Morgan
case. The OCME’s validation studies included no mixed samples of more
than two individuals with less than 25 picograms of total DNA. Furthermore,
the mixed samples from the OCME studies did not duplicate actual casework
in that they came from pristine buccal swaB samples, not samples that
mimicked the degraded sample in the Morgan case or that are more
commonly found in actual forensic investigations.




                                       21
October 2014 Commission on Forensic Science Meeting

In response to concerns raised by the Morgan case, specifically that the
OCME was going beyond its experimental limits in applying the LCN method
to casework, Commission member Barry Scheck asked Deputy Director of
Forensic Biology for the OCME Eugene Lien the following question during an
official meeting of the Commission of Forensic Science on October 24, 2014:

      Scheck: Do you have an internal validation study demonstrating
      that you can get correct answers on samples replicating
      casework at 25 picograms or less with mixtures of more than
      two people?

      Lien: Yes, we do.

Mr. Lien is unequivocal in his response and the Commission and the public
were left with the impression that a study such as the one Mr. Scheck
describes does, in fact, exist.

Marina Stajic case

Mr. Lien and other OCME officials were recently deposed in a wrongful
termination lawsuit for former Commission member and OCME employee Dr.
Marina Stajic, who claims, in part, that she was terminated due to her
unfavorable Commission vote with respect to LCN testing, and in particular,
her vote to pursue the issues raised by the Morgan matter.

Members of the full Commission on Forensic Science consistently expressed
concern with the development of the LCN method. Two of those
Commissioners, Barry Scheck and Peter Neufeld, were Co-Directors of the
Innocence Project and were very familiar with the requirements for validating
new DNA methodologies from having litigated the leading cases in the early
development of forensic DNA evidence in the 1990s.

When a Subcommittee recommendation approving limited use of the LCN
method case came before the full Commission, Peter Neufeld and other
Commissioners asked Dr. Prinz, then Director of the Forensic Biology
Laboratory, what were the lowest levels of DNA that OCME had validated
internally it could get correct answers using the LCN method, and Dr. Prinz
said 25 picograms. The suggestion was made that the laboratory do
proficiency testing at the 25 picogram level to make sure lab personnel could
get correct answers and DCJS Commissioner Chauncey Parker sent Dr. Prinz
a letter making that suggestion.



                                     22
       The validation of LCN next arose before the full Commission in 2014 in
       connection with the Morgan case. As discussed above, the OCME claimed
       that it could include Mr. Morgan as a contributor to a three person mixture of
       only 14 picograms of DNA – material constituting less than three cells’ worth
       of DNA.

       Prior to the Morgan litigation, Eugene Lien confirmed to the Commission that
       the OCME had done an internal validation on samples replicating casework
       involving mixture of more than two people at below 25 picograms. No such
       internal validation study has ever been disclosed, and in Morgan, OCME DNA
       analyst O’Connor testified there had been no such internal validation study
       conducted. Commissioners took note of the contradiction between Lien's
       representations and O'Connor’s testimony, but further efforts to verify Lien’s
       account were not successful. Only Marina Stajic’s federal employment suit,
       alleging that she was dismissed for supporting further investigation of this
       issue, revealed that no such study ever existed.

       During his deposition, Mr. Lien was asked under oath about his response to
       Mr. Scheck’s question regarding OCME validation of LCN testing for mixtures
       under 25 picograms. When presented with the 11 volumes of internal
       validation conducted by the OCME on LCN testing, Mr. Lien was unable to
       identify any study that met the criteria of Mr. Scheck’s question. Mr. Lien
       prevaricated about LCN being validated “as a whole.” But Mr. Lien was not
       able to point to a study conducted by the OCME that met the criteria of Mr.
       Scheck’s straight forward question, even though Mr. Lien had answered
       unequivocally and affirmatively at the Commission meeting.

       Of the samples that were tested that contained less than 25 picograms of
       DNA, none of them were mixtures. All of them were single-source profiles.
       Dr. Angel Van Daal, a DNA expert and international pioneer in the
       introduction of PCR DNA testing in court, analyzed all of the OCME's internal
       validation tests for the Stajic case. (Report attached) she reported that there
       is no single study meeting Mr. Scheck’s criteria of, 1) a mixture of more than
       two people, 2) under 25 picograms, and 3) replicating casework. Mixture
       studies were done on two-person samples from pristine buccal swabs. They
       were not done on the three or more person degraded mixtures commonly
       found in casework. Further, in samples with contributions of DNA under 20
       picograms, the samples were deemed not suitable for comparison, indicating
       that there are lower limits to LCN testing. [Van Daal report attached]

September 1, 2017 letter by the Legal Aid Society and Federal Defenders of New York

(citations omitted) pp. 2, 6–11.



                                             23
       In response, the chairman of the New York State Commission on Forensic Science

Michael C. Green, Esq.3, to whom the September 1, 2017 letter by the Legal Aid Society

and Federal Defenders of New York was forwarded by the New York State lnspector

General, requested review by the DNA Subcommittee. In pertinent part, in correspondence

dated December 4, 2017, Dwight Adams, Ph.D., the chairman of the DNA Subcommittee

responded as follows:

       ln your letter dated September 29, 2017, the Commission requested that the
       DNA Subcommittee review correspondence dated September 1,2017 that
       was sent to the New York State lnspector General (lG) by the Legal Aid
       Society and Federal Defenders of New York. That correspondence made
       serious allegations against the New York City Medical Examiner's Office
       (OCME). The DNA Subcommittee reviewed that correspondence, and the
       October 18, 2017 response from the OCME. ln addition, the Subcommittee
       collectively reviewed approximately 1,700 pages of supporting documentation
       provided by theOffice of Forensic Services.

                                            ***
       In addition to raising issues with FST, allegations were made regarding the
       OCME's Low Copy Number (LCN) methodology. Based on the validations
       performed by the OCME, the DNA Subcommittee believes that the OCME
       could, using their LCN methodology, potentially identify a major contributor to
       a DNA mixture regardless of the number of minor contributors. The OCME
       validated its use of 31 PCR cycles in its LCN methodology. The DNA
       Subcommittee concludes it was appropriate for the OCME to use 31 PCR
       cycles in accordance with the OCME's validated casework protocols.




       3
          The Commission on Forensic Science and the DNA Subcommittee were established by
Article 49-B of the N.Y.S. Executive Law. The Commission is empowered to develop minimum
standards and a program of accreditation for all public forensic laboratories in New York State.
Accreditation of a forensic DNA laboratory is granted through the DNA Subcommittee. The
Subcommittee also advises the Commission on any matter related to the implementation of
scientific controls and quality assurance procedures for the performance of forensic DNA analysis.
Chair: Michael C. Green, Esq., Executive Deputy Commissioner New York State Division of
Criminal Justice Services.


                                                24
       In sum, the DNA Subcommittee finds no merit in the allegations
       regarding the OCME's scientific processes contained in the
       September 1, 2017 letter sent to the IG.

December 4, 2017, letter from Chairman Adams of the DNA Subcommittee (emphasis

added).

       In Defendant’s most recent submission in support of his motion to exclude DNA

evidence and for a Daubert hearing (Response Relating to Daubert Hearing Request ECF

No. 139), Defendant repeats previous arguments in support of his application. For example,

he calls into question the credibility of Eugene Lien of OCME. In that regard, he attaches,

as Exhibit B, the July 27, 2017, affidavit of Zoran M. Budimlija submitted in the Marina

Stajic lawsuit. (¶ 9, “Do you have internal validation studies demonstrating that you can get

correct answers on samples replicating case work at 25 picograms or less with mixtures of

more than two people?” ¶ 13, “There is simply no basis from which someone with Mr. Lien’s

background and familiarity with OCME’s low copy internal validation studies could have

concluded that OCME possessed a validation study that met the criteria specified by

Commissioner Scheck.” ¶ 15, “It is not a matter of scientific opinion to conclude that Mr.

Lien’s response to Commissioner Scheck was not accurate It is simplly not true that OCME

ever had the specific validation study that Commissioner Scheck asked about.”) However,

concerns about Mr. Lien were raised in the September 1, 2017 letter by the Legal Aid

Society and Federal Defenders of New York (see excerpts supra), which, was subsequent

to the July 27, 2017, affidavit of Ms. Budimlija in the Stajic case. In any event, these

concerns were addressed by the DNA Subcommittee in its December 4, 2017 response,

see letter from Chairman Adams of the DNA Subcommittee, supra.



                                             25
      Moreover, the 25 picogram or less sample at issue here (Swab 8.4-15.03 picograms)

was from a single source, not a sample “replicating case work at 25 picograms or less with

mixtures of more than two people” as posed by Commissioner Sheck.

      Apart from the written arguments raised by Defendant in his Response Relating to

his Daubert Hearing Request, ECF No. 139, he made two additional oral arguments at

court appearances on August 14, 2019, ECF No. 148, and on August 29, 2019, ECF No.

150. First, Defendant suggests that Dr. O'Connor’s credibility, and consequently the

reliability of LCN DNA testing, are suspect based upon the following excerpts of his March

20, 2017, deposition testimony in the Marina Stajic lawsuit (referenced supra).

      Q.     . . . sample that OCME identified here, Volume 8A does not reflect that
             OCME did any testing on the mixture that was less than 29.5
             picograms; is that right?

      A.     That’s correct.

      Q.     Based on that information and the information that we’ve already
             discussed with regard to the tests that are reflected in Volumes 9A and
             9B we can say that OCME didn’t do any validation studies on mixtures
             where the sample was less than 25 picograms, correct?

O’Connor deposition, ECF No. 146, Exhibit 5, p. 128, lines 6–7.

      Q.     So, for example, I think we’ve discussed that OCME didn’t do any
             particular studies on mixtures below 25 picograms, right?

      A.     There weren’t any specific tests that were done on mixtures below 25
             picograms.

O’Connor deposition, ECF No. 146, p. 139, lines 3–9.




                                           26
       However, in reviewing Dr. O’Connor’s entire deposition,4 which the government

provided as Exhibit # 5 to ECF No. 146, the Court finds relevant the following explanation

by Dr. O’Connor:

       Q.     So it is your opinion that even though there is not a specific study that
              demonstrates the validity of LCN testing at 25 picograms or less on
              casework samples with mixtures of more than two people in LCN’s –
              in OCME’s LCN validation that Mr. Lien’s response to Commissioner
              Scheck was nevertheless correct?

       A.     Well, there wasn’t a specific test that was done on samples less than
              25 picograms with more than two people, but the LCN validation taken
              as a whole demonstrates that we can get reliable results on those type
              of samples, so Mr. Lien’s answer was correct.

O’Connor deposition, ECF No. 146, pp. 186-187, lines 22–12.

       The government points out that Dr. O’Connor’s deposition testimony in the Stajic

case relates to mixed samples. As previously mentioned, the under–25 picogram sample

at issue here (Swab 8.4–15.03 picograms), according to OCME, is from a single source.

However, in that regard, Defendant made a second oral argument.

       By way of background as to this second oral argument, upon Defendant’s

application, forensic swabs from the crime scene, including Swab 8.3, were sent to Bode

Technology (“Bode”) for independent analyses. As previously stated, Swab 8.3, like Swab

8.4, was obtained from the umbrella’s lower latch mechanism found on the interior metal

shaft of the umbrella. As indicated above, OCME found that Swab 8.4 was from a single

source and that the profile developed for Swab 8.4 was consistent with the DNA profile of

Defendant, concluding that the probability of finding that match again in the general


       4
      It should be noted that Dr. O’Connor’s March 20, 2017 deposition obviously preceded the
September 1, 2017, letter by the Legal Aid Society and Federal Defenders of New York and the
December 4, 2017, response of the DNA Subsommittee.

                                             27
population was 1 in 138 million people. With respect to Swab 8.3, while Bode was unable

to develop a profile for it, Bode concluded that it was consistent with a mixture of at least

two individuals, Exhibit # 1 to ECF No. 146. From this, Defendant argues that the Court

should view skeptically OCME’s results as to Swab 8.4, since it attributed the sample to a

single source, while Bode found that Swab 8.3, also obtained from the umbrella’s lower

latch mechanism was consistent with a mixture of at least two individuals. The Court is not

persuaded by this argument, since it appears grounded in pure speculation. It calls upon

the Court to assume either that the two swabs were taken from the same exact spot on the

lower latch mechanism (common sense dictates this would be unlikely if not impossible,

since the first swab would have seemingly removed the DNA evidence from that spot to

which it was applied), or the Court would have to assume it would be impossible for one

swab taken from a specific spot on the lower latch mechanism to be from a single source,

while a second swab obtained from a different spot on the lower latch mechanism to be

from a mixture of individuals. Both assumptions are unsubstantiated by anything presented

to the Court.

       The Court now turns its attention to the application of Rule 702 to the case law and

information, as detailed above, that it has before it. First, there can be no question as to the

first requirement for admissibility of the DNA evidence that the government seeks to

introduce: relevancy. It seems clear that with respect to the subject indictment, the issue is

the identity of the person responsible for the conduct alleged.

       As to the second requirement for admissibility, reliability, the Court has considered

the indicia of reliability identified in Rule 702, namely, (1) that the testimony is grounded on

sufficient facts or data; (2) that the testimony is the product of reliable principles and

                                              28
methods; and (3) that the witness has applied the principles and methods reliably to the

facts of the case. The Court concludes that the LCN DNA results at issue meet the

requirements of Rule 702 for admissibility. Moreover, the Court has considered where

applicable the additional factors bearing on reliability suggested by Daubert, i.e.,

(1) whether a theory or technique has been or can be tested; (2) whether the theory or

technique has been subjected to peer review and publication; (3) the technique’s known or

potential rate of error and the existence and maintenance of standards controlling the

technique’s operation; and (4) whether a particular technique or theory has gained general

acceptance in the relevant scientific community. See Daubert, 509 U.S. at 593–94. As to

the Daubert factors, the Court concludes that LCN DNA testing, as performed by OCME did

gain general acceptance in the relevant scientific community and did meet appropriate

standard and review requirements.

       Further in reaching its determination, the Court has been mindful of the advice from

the Second Circuit that, “a slight modification of an otherwise reliable method will not render

an expert’s opinion per se inadmissible”—a “judge should only exclude the evidence if the

flaw is large enough that the expert lacks ‘good grounds’ for his or her conclusions.”

Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d at 267. In short, here, the Court finds

that results obtained from LCN DNA testing do not amount to “junk science,” to which the

courtroom should remain closed. Id. Rather, in this case, vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of testing what the Court finds to be admissible evidence.

Daubert, 509 U.S. at 596.



                                              29
       Finally, as indicated earlier, the Court is aware that in Morgan, this Circuit noted that

“OCME is discontinuing its use of LCN testing in favor of newer technology that produces

reliable results in most of the sensitivity range for which it previously employed LCN testing.”

United States v. Morgan, 675 F. App’x at 56. However, the fact that OCME now uses a

different DNA testing kit called the Promega PowerPlex® Fusion kit, which is able to

perform what would previously have been termed both low copy and high copy DNA testing,

down to the specified minimum sample size, in no way alters the Court’s conclusions as to

the admissibility of the LCN DNA results in this case. In that regard, “[a]n old method is not

unreliable simply because there has been scientific progress since it was employed.”United

States v. Williams, No. 3:13-cr-00764-WHO-1, 2017 WL 3498694, at * 6 (N.D. Cal. Aug. 15,

2017). While OCME is now relying on a more advanced method of DNA testing, the Court

has found, based upon the discussion above, that LCN DNA testing was reliable with

respect to the findings and conclusions at issue in this case. See United States v. Williams,

2009 WL 1704986, at * 6 (C.D. Cal. June 17, 2009).

                                       CONCLUSION

       Accordingly, the Court denies both Defendant’s application to exclude DNA evidence,

and for a Daubert hearing, ECF No. 81.

DATED:        September 6, 2019
              Rochester, New York


                                                   /s/ Charles J. Siragusa
                                                   CHARLES J. SIRAGUSA
                                                   United States District Judge




                                              30
